96 S.E.2d 731 (1957)
245 N.C. 589
Mrs. Nora C. FLOYD
v.
Frank DICKEY and Wayne Crisp.
No. 22.
Supreme Court of North Carolina.
February 27, 1957.
Frank D. Ferguson, Jr., Waynesville, T. D. Bryson, Bryson City, for plaintiff-appellant.
McKeever & Edwards, F. O. Christopher, Murphy, and McKinley Edwards, Bryson City, for defendant Dickey, appellee.
PER CURIAM.
Dickey's asserted liability is predicated on the theory of respondeat superior. There is no evidence to show that Crisp in moving the truck was the agent of Dickey and about his master's business. Plaintiff does not have the benefit of G.S. § 20-71.1 as she waited more than one year after the cause of action accrued before instituting suit. The judgment is
Affirmed.